Citation Nr: 0715506	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-41 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether new and material evidence has been obtained to 
reopen the veteran's service connection claim for paranoid 
type schizophrenia.  

2.	Whether new and material evidence has been obtained to 
reopen the veteran's service connection claim for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from April 1968 to April 1970.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.   


FINDINGS OF FACT

1.	The RO denied the veteran's claim to reopen his service 
connection claim for paranoid schizophrenia in a December 
1993 rating decision that the veteran did not appeal.  

2.	VA has not obtained new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for paranoid schizophrenia.    

3.	The Board denied the veteran's service connection claim 
for PTSD in a May 1999 decision that the veteran did not 
appeal.  

4.	VA has not obtained new and material evidence that would 
warrant a reopening of the veteran's service connection claim 
for PTSD.  


CONCLUSIONS OF LAW

1.	A December 1993 rating decision that denied the veteran's 
claim to reopen his service connection claim for paranoid 
schizophrenia is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. 
§ 20.200 (2006).   

2.	New and material evidence has not been submitted to reopen 
the veteran's claim of service connection for paranoid 
schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).     

3.	A May 1999 Board decision that denied the veteran's 
service connection claim for PTSD is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2006).  

4.	New and material evidence has not been submitted to reopen 
a claim of service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to reopen his service connection 
claims for PTSD and schizophrenia.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in November 2002 and February 2005.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements of his claims to reopen and of the 
evidence needed to substantiate his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA requested from 
the veteran relevant evidence, or information regarding 
evidence which VA should obtain for the veteran (the Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his 
claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified to submit any pertinent evidence 
in the veteran's possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And VA, in the 
November 2002 letter, notified the veteran before the initial 
adjudication of his claims in May 2003.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  In sum, the Board finds that VA satisfied VCAA 
notification requirements here.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim for benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary, as further 
defined by statute, to make a decision on the claim.  38 
U.S.C.A. § 5103A.  In this matter, the Board finds that the 
VCAA's requirement to assist the veteran has also been met.  

The RO obtained medical records relevant to this appeal.  But 
the Board notes that VA did not provide the veteran with 
medical examination in response to his claims to reopen.  In 
determining whether VA must assist the veteran further here, 
the Board is bound by the fact that these claims are claims 
to reopen service connection claims.  Given this, the Board 
finds further development unnecessary here because, in an 
effort to reopen a finally decided service connection claim, 
it is the veteran's burden to present new and material 
evidence.  See 38 C.F.R. §§ 3.156, 3.159(c)(4)(C)(iii); see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding 
validity of 3.159(c)(4)(C)(iii) and finding that, "without 
the introduction of new and material evidence, VA is not 
required to provide a medical examination or opinion"); 
Fugitt v. Principi, 18 Vet. App. 559 (2004).  

The veteran has claimed service connection for his disorders 
since May 1972.  Since the final RO decisions denying his 
claims, it has been the veteran's burden to produce new and 
material evidence that would warrant a reopening of his 
claims.  In other words, the strength of his claims will 
depend on the quality of the evidence he himself has 
submitted.  It will not depend on the RO's efforts to 
substantiate these particular claims.  

As will be noted further below, the veteran has not submitted 
new and material evidence warranting reopenings here.  See 
also 38 C.F.R. § 3.655; 38 U.S.C.A. § 5107(a) (claimant has 
responsibility to present and support a claim for VA 
benefits), and Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(the duty to assist in development of a claim is not "a one 
way street").  Hence, further VA development - to include VA 
medical examination and nexus opinion - is not required here.  

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Veteran's Claims to Reopen

The veteran has claimed service connection for paranoid 
schizophrenia since May 1972, and service connection for PTSD 
since April 1982.  In several decisions, VA has denied these 
claims.  The most recent decision addressing the veteran's 
service connection claim for PTSD was rendered by the Board 
in May 1999, while the most recent decision addressing the 
veteran's service connection claim for paranoid schizophrenia 
was rendered by the RO in December 1993.  As these decision 
were unappealed, each decision became final.  See 38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.1100 
(2006).  

The veteran filed a claim to reopen these service connection 
claims in October 2002.  In the May 2003 rating decision on 
appeal, the RO denied the veteran's claims to reopen.  For 
the reasons set forth below, the Board agrees with the RO's 
decision here.  

Where a claim has been finally decided, VA, before addressing 
that claim anew, must first determine whether new and 
material evidence has been submitted to reopen that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).   

In this matter, the veteran is attempting to reopen two 
service connection claims.  Service connection for VA 
compensation purposes will be granted for a disability 
resulting from disease or personal injury incurred in the 
line of duty or for aggravation of a preexisting injury in 
the active military, naval or air service.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. § 3.303(a) (2005).  To address the 
merits of the underlying service connection claims here, the 
Board must decide whether VA has obtained new and material 
evidence since the May 1999 (PTSD) and December 1993 
(schizophrenia) final decisions.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  Under VA law and regulations, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of that claim.  See 38 U.S.C.A. § 5108.  
When a claim to reopen is presented, a two-step analysis is 
performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding this matter, the Board must compare evidence of 
record at the time of the final December 1993 and May 1999 
decisions with the evidence obtained since then.  The Board 
will address the veteran's claims separately below.  

	Paranoid Schizophrenia 

The relevant evidence at the time of the December 1993 rating 
decision, which denied the veteran's claim to reopen his 
service connection claim for paranoid schizophrenia, 
consisted of the veteran's statements, service medical 
records, VA treatment records, VA compensation examination 
reports, lay statements, a transcript of a regional office 
hearing, and records from the Social Security Administration 
(SSA).  In sum, this evidence demonstrates that the veteran 
had been treated for paranoid schizophrenia from October 
1971.  But none of this evidence showed that the veteran had 
been treated for this or any other psychiatric disorder while 
in service between April 1968 and April 1970, or within one 
year of discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Based on this evidence, the RO denied the veteran's 
claim to reopen his service connection claim for paranoid 
schizophrenia.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
December 1993 rating decision.  Since that decision, the RO 
has received additional statements from the veteran, service 
personnel records, VA treatment records, an August 1995 VA 
compensation examination report, private medical records from 
the Indiana Health Group and Wishard Health Service, 
additional records from the SSA, and a transcript of a March 
1999 Board hearing.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the December 1993 
final rating decision.  But the Board finds that none of this 
new evidence is material evidence with regard to the 
veteran's service connection claim for paranoid 
schizophrenia.  This is because none of the new evidence 
relates to the central unestablished fact necessary to 
substantiate the veteran's service connection claim.  The 
evidence is not material because it does not demonstrate that 
the veteran incurred a psychiatric disorder in service, or 
that his current psychiatric disorder relates to service.  
Rather, the new evidence merely reinforces what has been 
known since May 1972, and what the evidence of record 
demonstrated at the time of the December 1993 rating decision 
- that the veteran has a psychiatric disorder.  38 C.F.R. § 
3.156(a).  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the claim to reopen the service connection claim 
for paranoid schizophrenia is denied.     

	PTSD

Similarly, the relevant evidence at the time of the May 1999 
Board decision denying the veteran's service connection claim 
for PTSD demonstrated that the veteran had paranoid 
schizophrenia, but did not demonstrate a PTSD diagnosis, or 
that that or any other psychiatric disorder related to 
service.  The evidence in May 1999 consisted of the veteran's 
statements, service medical records, service personnel 
records, VA treatment records, VA compensation examination 
reports, lay statements, a transcript of a regional office 
hearing, private medical records from the Indiana Health 
Group, records from the Social Security Administration (SSA), 
and a transcript of a March 1999 Board hearing.  Based on 
this evidence, the RO denied the veteran's service connection 
claim for PTSD.  Again, this decision became final.  It is 
therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since the final 
May 1999 Board decision.  Since that decision, the RO has 
received additional statements from the veteran, has received 
a VA medical record dated in April 1992, and has received 
private medical records, dated between January 1999 and April 
2003, from Wishard Health Services.  

This is certainly new evidence in the claims file.  It has 
been included in the claims file since the May 1999 Board 
decision.  But, again, the Board finds that none of this 
evidence is material with regard to the veteran's attempt to 
reopen his service connection claim for PTSD.  None of this 
evidence relates to the central unestablished fact necessary 
to substantiate the veteran's service connection claim.  The 
evidence is not material because it does not demonstrate that 
the veteran incurred a psychiatric disorder in service, or 
that his current psychiatric disorder relates to service.  
The new evidence merely reinforces what has been known since 
May 1972 and what the evidence of record demonstrated at the 
time of the May 1999 Board decision - that the veteran has a 
psychiatric disorder.  38 C.F.R. § 3.156(a).  See Hickson, 
supra.  Accordingly, the claim to reopen the service 
connection claim for PTSD is denied.     

The Board notes that it has closely reviewed and considered 
each of the veteran's statements, and the lay statements 
issued by his relatives and friends.  But these statements 
are insufficient to prove the veteran's claims - to either 
in-service injuries or to post-service symptomatology.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (laypersons are not 
competent to render medical opinions as to etiology or 
diagnosis).  

As the preponderance of the evidence is against the veteran's 
claims to reopen, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	The application to reopen a claim of entitlement to 
service connection for paranoid schizophrenia is denied.

2.	The application to reopen a claim of entitlement to 
service connection for PTSD is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


